


110 HR 4662 IH: To amend the Internal Revenue Code of 1986 to provide

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4662
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the exclusion for qualified scholarships shall apply to allowances for
		  room, board, and special needs services.
	
	
		1.Allowance of room, board, and
			 special needs services in the case of scholarships with respect to higher
			 education
			(a)In
			 generalParagraph (1) of section 117(b) of the Internal Revenue
			 Code of 1986 (defining qualified scholarship) is amended by inserting before
			 the period at the end the following: or, in the case of enrollment or
			 attendance at an eligible educational institution, for qualified higher
			 education expenses..
			(b)DefinitionsSubsection
			 (b) of section 117 of such Code is amended by adding at the end the following
			 new paragraph:
				
					(3)Qualified higher
				education expenses; eligible educational institutionThe terms
				qualified higher education expenses and eligible educational
				institution have the meanings given such terms in section
				529(e).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid after December 31, 2007 (in taxable years ending after such date), for
			 education furnished in academic periods beginning after such date.
			
